******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    E AND M CUSTOM HOMES, LLC v. ALBERTO
               NEGRON ET AL.
                 (SC 19118)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Vertefeuille, Js.
        Argued October 30—officially released November 25, 2014

   David V. DeRosa, for the appellant (plaintiff).
  Raphael Deutsch, with whom, on the brief, was Ray-
mond J. Antonacci, for the appellees (named defendant
et al.).
                                 Opinion

   PER CURIAM. The plaintiff, E & M Custom Homes,
LLC, brought an action seeking the foreclosure of a
mechanic’s lien on certain real property belonging to
the defendants Alberto Negron and Luz Maria Negron1
in connection with services that the plaintiff had pro-
vided related to the construction of a single-family resi-
dence on the property. The defendants filed a
counterclaim alleging that the plaintiff had breached
its contract with the defendants, that it had failed to
comply with the provisions of General Statutes § 20-
417c (4), (6) and (7) applicable to new home construc-
tion contractors, and that these statutory violations con-
stituted a per se violation of the Connecticut Unfair
Trade Practices Act, General Statutes § 42-110a et seq.
The trial court rendered judgment for the defendants
on the plaintiff’s mechanic’s lien claim and for the defen-
dants, in part, on their counterclaim. Thereafter, the
plaintiff filed a motion for reconsideration, which the
trial court granted in part and, accordingly, reduced
the amount of the damages award. The plaintiff then
appealed to the Appellate Court, which affirmed the
judgment of the trial court. E & M Custom Homes, LLC
v. Negron, 140 Conn. App. 92, 112, 59 A.3d 262 (2013).
We granted the plaintiff’s petition for certification to
appeal to this court on the following issue: ‘‘Did the
Appellate Court properly affirm the trial court’s award
of damages on the defendants’ counterclaim when the
plaintiff claims that the amount due under the contract
exceeds the amount of damages claimed by the defen-
dants?’’ E & M Custom Homes, LLC v. Negron, 308
Conn. 912, 61 A.3d 1099 (2013).
  After examining the record on appeal and after con-
sidering the briefs and the arguments of the parties, we
have concluded that the appeal in this case should be
dismissed on the ground that certification was improvi-
dently granted. See Booth v. Flanagan, 220 Conn. 453,
454, 599 A.2d 380 (1991); Lawler v. Lawler, 212 Conn.
117, 118, 561 A.2d 128 (1989).
      The appeal is dismissed.
  1
    CitiMortgage, Inc., which was substituted for the original mortgagee of
the property, was also a defendant in the underlying action. We refer herein
to Alberto Negron and Luz Maria Negron as the defendants.